      Case: 3:18-cv-00488-wmc Document #: 19 Filed: 01/15/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WISCONSIN


JUDITH HOLTZMAN,
                                Plaintiff,                       ORDER

                   v.                                   Case No. 18-cv-488-wmc

TELEPERFORMANCE U.S.A.,

                             Defendant.



      The court having been advised by counsel that this action has been settled, this case

is hereby DISMISSED without prejudice. Any party may move to dismiss with prejudice

or to reopen for good cause shown.

      Entered this 15th day of January, 2019.

                                          BY THE COURT:

                                          /s/
                                          ____________________________________
                                          WILLIAM M. CONLEY
                                          District Judge
